            Case 1:19-cr-00204-DAD-BAM Document 28 Filed 09/23/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-204-DAD-BAM
                                                                  1:19-CR-203-DAD-BAM
12                                Plaintiff,
                                                         STIPULATION REGARDING EXCLUDABLE
13                          v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         AND ORDER
14   PATRICK LEE GONZALES,
                                                         DATE: September 28, 2020
15                                Defendant.             TIME: 1:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on September 28, 2020. On May 13, 2020, this Court
18 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

19 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency

20 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this

21 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a

22 date after May 2, 2021. 1 This and previous General Orders, as well as the declarations of judicial

23 emergency, were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health
25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
       PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00204-DAD-BAM Document 28 Filed 09/23/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14           The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
             2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00204-DAD-BAM Document 28 Filed 09/23/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through his counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on September 28, 2020.

 7          2.      By this stipulation, defendant now moves to continue the status conference until

 8 December 9, 2020, and to exclude time between September 28, 2020, and December 9, 2020, under

 9 Local Code T4.

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)      These cases are related, for purposes of discovery production, to a months-long

12          investigation into the Hells Angels Motorcycle Club in Modesto, which included over 90 days of

13          federal wiretaps. As such, the government has represented that the discovery associated with this

14          case includes over 7,000 pages of police reports, FBI serials, wiretap documents, intercepted

15          calls and text messages, photographs, cell phone reports, and other media. This discovery has

16          been either produced directly to counsel and/or made available for inspection and copying. All

17          of this discovery has been either produced directly to counsel and/or made available for

18          inspection and copying.

19                  b)      The parties have also reached in principle a plea agreement, and need time to

20          schedule a change of plea hearing. In light of restrictions on travel and in-person court

21          appearances, however, no hearing has been set. Counsel for defendant desires additional time to

22          consult with his client, review discovery, research the charges, discuss potential resolutions with

23          their clients, and otherwise prepare for trial.

24                  c)      Counsel for defendant believes that failure to grant the above-requested

25          continuance would deny him/her the reasonable time necessary for effective preparation, taking

26          into account the exercise of due diligence.

27                  d)      The government does not object to the continuance.

28                  e)      In addition to the public health concerns cited by the General Orders, and

      STIPULATION REGARDING EXCLUDABLE TIME                   3
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00204-DAD-BAM Document 28 Filed 09/23/20 Page 4 of 5


 1          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

 2          this case because some of the parties are high-risk due to factors such as age and medical

 3          conditions. Counsel for the parties have also been limited in their ability to conduct investigation

 4          and research the case due to shelter-in-home orders and remote working limitations.

 5                  f)     Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of September 28, 2020 to December

10          9, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

11          Code T4] because it results from a continuance granted by the Court at defendant’s request on

12          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

13          best interest of the public and the defendant in a speedy trial.

14          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18
      Dated: September 22, 2020                               MCGREGOR W. SCOTT
19                                                            United States Attorney
20
                                                              /s/ ROSS PEARSON
21                                                            ROSS PEARSON
                                                              Assistant United States Attorney
22
      Dated: September 22, 2020                               /s/ JAI GOHEL
23                                                            JAI GOHEL
24                                                            Counsel for Defendant
                                                              PATRICK LEE GONZALES
25                                                            (Authorized by email on
                                                              September 22, 2020)
26

27

28

       STIPULATION REGARDING EXCLUDABLE TIME              4
       PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00204-DAD-BAM Document 28 Filed 09/23/20 Page 5 of 5

                                                  ORDER
 1

 2         IT IS SO ORDERED that the Status Conference is continued from September 28, 2020 to

 3 December 9, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded

 4 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).

 5
     IT IS SO ORDERED.
 6
        Dated:   September 23, 2020                     /s/ Barbara   A. McAuliffe    _
 7
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME         5
      PERIODS UNDER SPEEDY TRIAL ACT
